DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 7-10, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2015/0090969, “Han”) in view of Hirayama et al. (US 2017/0115446, “Hirayama”). 
Regarding claims 1, 13, 19, and 20, Han teaches a display device (e.g., Fig. 13, [0076] – [0080]) having a window structure having a transmission area (see Figs 10 and 13, members 6 and 60, transmission area 211, [0076]) and a first recess bounded by and having an inclined surface from the top surface to a peripheral flat surface (see Fig. 10, below and see generally [0050] – [0060]). Han teaches the inclusion of a display panel and a window on the display panel (Fig. 13, display panel [0068], [0069]). Han additionally teaches that a functional layer may be disposed on the flat surface of the recessed portion (see Fig. 10, filling material 7, which may be considered to be “anti-scattering” in that it improves bendability and thus limits the scattering or breaking of the layer e.g., [0052]). Han teaches generally that the region A in the protective member that is bounded by regions B may be any size relative to regions B and it thus would have been obvious to have made the region A correspond to the visible area of the display and regions be correspond to the non-visible regions of the display (see generally Figs 10 and 13, and [0049], [0060], [0061]). Han additionally teaches to include an opaque material in the non-display region of the protective layer ([0076]). 
    PNG
    media_image1.png
    273
    492
    media_image1.png
    Greyscale
	Han fails to specifically teach the inclusion of a peripheral light blocking layer (i.e., in the area adjacent to the recess of the substrate layer). However, in the same field of endeavor of display devices (e.g., [0002]), Hirayama teaches to include a light blocking layer in or on the peripheral area of the substrate in order to block exterior light, prevent light leakage, and thereby improve image quality ([0066]). Such a light blocking layer may be considered to be on the “bottom” surface consistent with the limitations of claim 20, and may be considered adjacent to the recessed transmission area. It would have been obvious to the person of ordinary skill in the art at the time of filing to have provided a light blocking layer on the peripheral portion of the cover window of the display device of Han as described by Hirayama in order to block exterior light, prevent light leakage, and thereby improve image quality ([0066]).
Regarding claims 2 and 14, Han additionally teaches that substrate includes a top and bottom surface, the top surface being furthest away from the display panel (see, e.g., Figs. 10 and 13), an inclined surface extending from the top surface from the boundary to the transmission area (Fig. 10 and 13, and [0049], [0060], [0061]) and having a bottom flat surface in the recess (Fig. 10). Modified Han additionally teaches that the bottom surface of the substrate may be coplanar with the surface of the base substrate at the peripheral, light blocking region (see, e.g., Fig. 10, above). 
Regarding claims 3 and 4, Han additionally teaches that the protective film may have a thickness of less than 400 micrometers (and thus would have a thickness of less than 400 micrometers at the region A in Fig. 10, [0040], [0020]), and the thickness of the recesses may be adjusted ([0039] - [0042]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claims 7 and 16, Han additionally teaches the elastic component in the recess may be on the inclined surface and the underlying flat portion of the recessed area (see, e.g., Fig. 10, [0052]). 
Regarding claim 8, Han fails to specifically teach that the recess includes a layer having the claimed functionality, Han does teach that a hard coating layer or anti-fingerprint layer may be placed over the protective film in order to provide further protection or anti-fingerprint functionality to the underlying film (e.g., [0044], [0045]). It therefore would have been obvious to the ordinarily skilled artisan at the time of filing to have applied the anti-fingerprint layer or hard coat layer to the recessed region of the protective film (that is, when such a recessed area corresponds to the viewing area of the display device as described in the rejection of claim 1, above) in order to provide further protection or anti-fingerprint functionality to the underlying film (e.g., [0044], [0045] and generally [0038] – [0047]).
Regarding claims 9 and 10, Han additionally teaches the inclusion of an elastomer in the bottom recess of the protective substrate (and thus between the substrate and the display panel, see Figs. 10 and 13, recess CC filled with anti-scattering elastomeric compound 7 and having the display underneath consistent with Fig. 13, see also generally [0050] – [0052]). Further the substrate would be between the bottom and top recessed portions, each filled with a material that is functional, and thus the bottom anti-scattering layer having a substrate between it and the top recess which is also filled with an elastomeric material .  
Regarding claim 10, Han additionally teaches that the protective film may be attached to the underlying display with an adhesive, and thus the anti-scattering film may be considered to include an adhesive ([0075]). Additionally, as the elastomeric material may be a urethane or silicon, it may be considered to include or be an adhesive material ([0007]). 
 Regarding claims 17 and 18, Han additionally teaches the inclusion of an elastomer in the bottom recess of the protective substrate (and thus between the substrate and the display panel, see Figs. 10 and 13, recess CC filled with anti-scattering elastomeric compound 7 and having the display underneath consistent with Fig. 13, see also generally [0050] – [0052]). Further the substrate would be between the bottom and top recessed portions, each filled with a material that is functional, and thus the bottom anti-scattering layer having a substrate between it and the top recess which is also filled with an elastomeric material .  

Claim(s) 4, 5, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Hirayama as applied to claims 3 and 13, above, and further in view of Oya et al. (US 2014/0202531, “Oya”) in view of Lee et al. (US 7,656,088, “Lee ‘088”).
Claims  4, 5 and 15, the combination remains as applied above, however modified Han fails to specifically teach the thicknesses of the portions of the glass layer. However, in the same field of endeavor of display devices and substrates for use therein, Oya teaches that appropriate thicknesses for glass substrate materials for use in display devices is between 1 and 500 micrometers and thus it would have been obvious to have adjusted the thicknesses of the glass substrate of Han to between 1 and 500 micrometers in order to maximize flexibility and handling ([0265], [0266], [0269]).  	Modified Han fails to teach the specific dimensions of the recessed portions of the device. However, in the same field of endeavor of glass substrates having recessed portions and for use in display devices (col. 1 lines 10-35), Lee ‘088 teaches that the thickness of the recessed portion may be from 10 micrometers to 90% of the total thickness of the substrate (i.e., the total thickness less 10%, col. 4 lines 60-65, Fig. 4) in order to provide suitable strength to the glass article (col. 3 lines 40-60). Lee ‘088 additionally teaches that the inclined surface may have an angle theta with of up to 60 degrees in order to improve the absorptive force of external impacts and decrease stress concentration and reinforce overall stiffness within the substrate (see Fig. 4, col. 4 lines 35-50). Such an angle would yield a width of the inclined surface reading on the range of from 20 to 300 micrometers (Fig. 4, col. 4 lines 35-50; for example, if a 60 degree angle and a 50 micrometer depth, the lateral width of the inclined surface would be about 30 micrometers [x=50micrometers/tan(60)]). It therefore would have been obvious to have adjusted the dimensions of the glass article of Han consistent with the teachings of Lee ‘088 in order to provide suitable strength to the glass article (col. 3 lines 40-60) and to improve the absorptive force of external impacts and decrease stress concentration and reinforce overall stiffness within the substrate (Lee ‘088, see Fig. 4, col. 4 lines 35-50). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 6, Han fails to specifically teach that the substrate is made of a glass material, but Oya teaches that glass substrates are suitable for use in display devices ([0264] – [0266], [0270]). It therefore would have been obvious to the person of ordinary skill in the art to have substituted a glass substrate such as described by Oya for that of Han in order to appropriately balance flexibility and other optical and physical properties of the substrate and because the simple substitution of one known element for another that would provide for predictable results would have been obvious to the skilled artisan (see generally MPEP 2143 and Oya, [0263] – [0266], [0270]). 

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Hirayama as applied to claims 1 and 13, above, and further in view of Kweon (US 20180113525, “Kweon”).
Regarding claim 11, Han additionally teaches that the bottom surface of the substrate may include a recess and that this recess may be filled with an elastomer, which may be considered to be anti-scattering in that it improves bendability (Fig. 10, [0050], [0052]). 
Regarding claim 12, as described above, modified Han (Hirayama) teaches to include a light blocking layer in or on the peripheral area of the substrate in order to block exterior light, prevent light leakage, and thereby improve image quality ([0066]). Such a light blocking layer may be considered to be on the “bottom” surface consistent with the limitations of claim 12, and may be considered adjacent to the recessed area. It would have been obvious to the person of ordinary skill in the art at the time of filing to have provided a light blocking layer on the peripheral portion of the cover window of the display device of Han as described by Hirayama in order to block exterior light, prevent light leakage, and thereby improve image quality ([0066]).

Response to Arguments
Applicant’s arguments filed 10/4/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1-20 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782